

117 HR 5036 IH: To amend titles 36 and 38, United States Code, to direct the Secretary of Veterans Affairs to carry out actions for certain surviving family members of veterans deceased as the result of suicide, and for other purposes.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5036IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Van Drew introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 36 and 38, United States Code, to direct the Secretary of Veterans Affairs to carry out actions for certain surviving family members of veterans deceased as the result of suicide, and for other purposes.1.Green Star Flag for next of kin of veterans deceased as result of suicide(a)Green Star FlagChapter 9 of title 36, United States Code, is amended by adding at the end the following new section:904.Green Star Flag(a)DesignationThe Secretary of Veterans Affairs shall design and designate a flag as the Green Star Flag to identify next of kin of covered veterans.(b)Individuals entitled To display Green Star FlagAn individual who is next of kin of a covered veteran may display the Green Star Flag. (c)License To manufacture and sellAny person may apply to the Secretary for a license to manufacture and sell the designated Green Star Flag. A person that manufactures a Green Star Flag without having first obtained a license or otherwise violates this section is liable to the United States for a civil penalty of not more than $1,000.(d)DefinitionsIn this section:(1)The term covered veteran means a veteran who died—(A)on or after September 11, 2001; and(B)as the result of suicide.(2)The term next of kin includes—(A)a family member, as that term is defined in section 1720K of title 38; and(B)any individual specified by the Secretary in regulations prescribed pursuant to this section..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:904. Green Star Flag..2.Counseling program for certain family members and caregivers of veterans deceased as a result of suicide(a)Counseling programSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1720K.Counseling program for certain family members and caregivers of veterans deceased as a result of suicide(a)Counseling program(1)Subject to paragraph (2), the Secretary shall furnish, at no cost to the recipient, counseling services to—(A)the next of kin of covered veterans; and(B)former volunteer caregivers of covered veterans.(2)The Secretary may provide counseling services under this section only if the Secretary determines such counseling services are—(A)reasonably accessible to the an individual described in paragraph (1); and(B)substantially equivalent or superior to similar services furnished by the Secretary to an individual described in paragraph (1).(3)To carry out subsection (a), the Secretary may enter into an agreement with a Federal, State, or private entity. The Secretary may provide fair compensation to such entity pursuant to such agreement.(b)Public awarenessIn carrying out the program under subsection (a), the Secretary shall—(1)publish information relating to the program on an internet website of the Department; and(2)provide information relating to the program to any individual described in paragraph (1).(c)DefinitionsIn this section:(1)The terms covered veteran and next of kin has the meaning given that term in section 904 of title 36.(2)The term covered veterans service organization includes—(A)an organization recognized by the Secretary for the representation of veterans under section 5902 of this title; and(B)an organization—(i)that is described in section 501(c)(3) or 501(c)(19) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; and(ii)that carries out activities relating to veterans and their assistance.(3)The term family member means, with respect to a covered veteran, an individual—(A)who is a member of the family of the veteran, including—(i)a parent or legal guardian; (ii)a spouse; (iii)a child; (iv)a step-family member; and(v)an extended family member; or(B)who, prior to the death of the covered veteran, lived with the covered veteran.(4)The term former volunteer caregiver means, with respect to a covered veteran, an individual—(A)who is at least 18 years of age; and(B)who, prior to the death of the covered veteran, and in connection with a covered veterans service organization, furnished the covered veteran with counseling, social work, or other personal care services—(i)without compensation to such individual; and(ii)for a period of at least three months.(5)The term personal care services has the meaning given that term in section 1720G of this title..(b)Clerical amendmentThe table of sections at the beginning of subchapter II of chapter 17 of such title is amended by inserting, after the item relating to section 1720J, the following new item:1720K. Counseling program for certain family members and caregivers of veterans deceased as a result of suicide..(c)CommencementThe Secretary of Veterans Affairs shall carry out section 1720K of such title, as added by subsection (a), by not later than 90 days after the date of the enactment of this Act.